Clark, J.:
Plaintiff is a foreign corporation doing business in the city of Buffalo and defendant is a resident of that city
*497Defendant’s wife, Mrs. Vera B. Ray, was duly adjudged an incompetent person on the 24th day of December, 1914, and defendant was appointed committee of her person and property, and he thereupon qualified as such committee and entered upon the discharge of his duties. The proceedings which resulted in the appointment of defendant as such committee appear- to have been regular, and were notice to all the world that the adjudged incompetent person was incapable of making a binding contract. (Wadsworth v. Sharpsteen, 8 N. Y. 388; McCarthy v. Bowling Green Storage & Van Co., 182 App. Div. 18.)
Prior to defendant’s appointment as such committee he knew that his wife had been in the habit of pawning articles of jewelry and giving away her clothing, but for some time previous to her dealings with plaintiff she had been living with her husband and had been apparently normal, and had attended to her ordinary duties in managing her husband’s household.
On the 25th day of December, 1919, defendant gave to his wife a valuable diamond ring as a Christmas present. She was living with her husband and he was caring for her, and such a gift was a reasonable one, considering their relationship and station in life.
On the 2d day of April, 1920, Mrs. Ray applied to plaintiff, a pawnbroker, with offices in the city of Buffalo, for a loan on her diamond ring, and obtained $200 at that time, and within two or three days obtained an additional $100 on the same security, and within a week thereafter obtained an additional. $200 from plaintiff on the same security, making in all $500.
Prior to these transactions plaintiff had never had dealings with defendant’s wife, and she was a stranger to its Buffalo manager. Just before this time defendant’s wife left her home and was gone about three -weeks, and was evidently on a protracted debauch. Finally defendant got track of her in Buffalo and brought her home, and after that learned of the fact that she had pawned her ring to the plaintiff.
Defendant thereupon demanded of plaintiff the return of the ring, which was refused unless defendant would return the money plaintiff had loaned on it. This being refused, defendant began an action to replevy the ring. The case was tried and defendant recovered the property, together -with forty-three dollars and twenty cents costs. Then plaintiff began this action to recover the amount of money it had advanced defendant’s wife on the ring, with the costs it had been obliged to pay in the replevin action.
The theory on which plaintiff brought this action was that *498defendant knowing the habits of his wife to pawn her jewelry and give away her clothing, negligently, recklessly and carelessly intrusted to his wife this valuable diamond ring, and permitted her to go at large.
I cannot see where defendant omitted any duty that he owed to the plaintiff. His wife was living with him, for some time she had been in an apparently normal condition, and was attending to whatever duties were required of her as his housewife, and his giving to his wife a Christmas present of a diamond ring, which he could well afford, was quite in keeping with their circumstances and station in life.
Although his wife had been declared an incompetent person, and he was the committee of her person and property her condition was not such as required her confinement, and she was in no way a menace to the public. Indeed, she had been discharged from the institution where she had been confined for a period, the authorities declining to keep her longer, and the physicians in charge of said institution had advised defendant not to keep his wife under restraint, but to treat her as a normal person.
The theory on which this action was brought was based wholly upon the alleged negligence of defendant.
I cannot see where any act or omission of defendant was the proximate cause of plaintiff’s loss. There was no act or omission of defendant which directly led to plaintiff’s transactions with defendant’s wife. Defendant would not be responsible to plaintiff on the theory of negligence unless the act of which plaintiff complains flowed directly and naturally from defendant’s alleged misconduct.
While a wrongdoer is responsible for the natural and proximate consequences of his misconduct, and also such as might reasonably have been apprehended, a wrongdoer is not liable for a remote cause, and he is only liable when the injury resulting flows directly from his omission. (Boyce v. Greeley Square Hotel Co., 228 N. Y. 106, 112; Potorik v. State of New York, 111 Misc. Rep. 325.)
There was nothing in the condition of defendant’s wife when she left her home just prior to the transactions with plaintiff to have lead defendant to anticipate that she would leave home or pawn her ring. For a considerable time she had been apparently normal, and was being treated by defendant as a normal person under the explicit directions of the physicians who had discharged her from the institution in which she had been last confined, and defendant was justified in relying on the judgment of the physicans in regard to the manner in which his wife was to be treated. (Ballinger v. Rader, 153 N. C. 488.)
That was an action for wrongful death against the father and *499mother of an insane man who killed a woman. The action was brought by the administrator of the murdered woman’s estate, and at the close of the evidence the court directed a nonsuit, and plaintiff appealed. The Supreme Court of North Carolina affirmed the judgment of nonsuit, saying in its opinion:
“ The evidence fails to show that the defendants were in any way responsible for the unfortunate killing of plaintiff’s daughter by their insane son, Lonnie W. Rader. The son had been regularly discharged by the authorities of the hospital, upon whom the law imposed the duty of determining whether or not a patient was safe to be at large. These defendants had a right to rely upon the judgment of the hospital authorities, unless there had been a subsequent change in their son’s condition, which is not shown.
“ The homicide was not the natural and logical consequence of Lonnie W. Rader being at large * * * The discharge of Rader, his absence from the hospital, his presence in Catawba County, and at church on the day of the homicide was a mere condition which accompanied, but did not cause the injury. "Upon a review of the evidence we are of opinion that his Honor did not err in holding that it was not sufficient to be submitted to the jury in the support of an allegation that the homicide was caused by the negligence of the defendants.”
In this North Carolina case the man who committed the homicide had been confined in an institution for a time and had been discharged, and was permitted to be at large.
In the instant case defendant’s wife had been confined in an institution for a time, but had been discharged by the physicians in charge "with explicit instructions to defendant not to restrain his wife, but to treat her as a normal person.
Here as in the North Carolina case defendant had a right to rely upon the judgment of the hospital authorities, there being no subsequent change in the condition of his wife until she suddenly left her home just before pawning her ring to this plaintiff.
The evidence did not justify a finding that defendant was negligent, or that he had been remiss in any duty he owed to the plaintiff. It is unfortunate for plaintiff that it dealt with an adjudged incompetent person, but after defendant’s wife had given plaintiff’s manager her name and address, he took no steps to investigate her situation and circumstances, which it would seem would have been advisable.
The theory on which the action was brought and tried being that defendant was negligent, and such negligence not being established by the evidence, the order of the Special Term and *500the judgment of the City Court of Buffalo should be reversed on the law, and the complaint dismissed, with costs.
All concur, except Sears and Crouch, JJ., who dissent in an opinion by Crouch, J.